 



EXHIBIT 10.1

STATE OF NORTH CAROLINA

AGREEMENT

COUNTY OF MECKLENBURG

     THIS AGREEMENT (this “Agreement”) is entered into as of June 15, 2005 by
and between LANCE, INC., a North Carolina corporation (the “Company”), and PAUL
A. STROUP, III (“Stroup”).

STATEMENT OF PURPOSE

     Stroup has been employed by the Company for 31 years in various positions.
On November 7, 1997, the Company and Stroup entered into an Executive Severance
Agreement, which has been amended by Amendments dated July 26, 2001 and
October 21, 2004 (as amended, the “Severance Agreement”), whereby the Company
provided Stroup with certain benefits. At the time the Severance Agreement was
executed, Stroup held the titles of Chairman of the Board, President and Chief
Executive Officer of the Company, was a member of the Company’s Board of
Directors and held various other positions with the Company and its Affiliates.

     The Company recognizes Stroup’s dedication to the Company and has expressed
its gratitude for his long and effective service to the Company

     As part of a change in the overall strategic direction of the Company, on
May 11, 2005, the Board of Directors of the Company removed Stroup from the
positions of Chairman of the Board, President and Chief Executive Officer. Since
that date, the Company and Stroup have entered into negotiations with a view
toward resolving all issues relating to Stroup’s employment with the Company and
the termination of that employment.

     As a result of these negotiations, Stroup and the Company have agreed that
Stroup and the Company will terminate their relationship on the terms and
conditions set forth in this Agreement.

     NOW, THEREFORE, in consideration of the Statement of Purpose and the terms
and provisions of this Agreement, the parties hereto mutually agree as follows:

     1.     Definitions. Capitalized terms used in this Agreement that are not
expressly defined herein but are defined in the Severance Agreement have the
respective meanings given those terms in the Severance Agreement. In addition,
as used herein, the following terms shall have the following meanings:



  (a)   “Affiliate” with reference to the Company means any Person that directly
or indirectly is controlled by, or is under common control with, the Company,
including each subsidiary of the Company. For purposes of this definition the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management

 



--------------------------------------------------------------------------------



 



      and policies of a Person, whether through ownership of voting securities,
by contract or otherwise.



  (b)   “Person” means any individual, corporation, association, partnership,
business trust, joint stock company, limited liability company, foundation,
trust, estate or other entity or organization of whatever nature.     (c)  
“Effective Date” with reference to this Agreement means the eighth (8th) day
following the execution of this Agreement, if not a Saturday, Sunday or legal
holiday, and if such day is a Saturday, Sunday or legal holiday, then the first
business day following such eighth (8th) day.

     2.      Termination of Employment; Resignation from Offices. The Company
does hereby terminate Stroup’s employment Without Cause, with said termination
to be effective as of June 8, 2005 (the “Termination Date”). Stroup has remained
on the payroll through June 8, 2005 and was considered during the period May 11,
2005 to June 8, 2005 as being on vacation. As requested by the Company, Stroup
hereby resigns from all offices, directorships, committees and positions he
holds with the Company and its Affiliates, including but not limited to,
Chairman of the Board, President and Chief Executive Officer of the Company and
a member of the Company’s Board of Directors, with said resignation to be
effective as of May 11, 2005. If requested by the Company, Stroup will execute
any additional resignation letters, forms or other documents that acknowledge
his resignation from such employment, positions, committees and offices.

     3.     Payments by the Company. The Company agrees to pay or provide Stroup
with the following:



  (a)   Compensation and benefits to which Stroup is otherwise entitled as an
employee of the Company at Stroup’s current rate and status through June 8, 2005
in accordance with the Company’s generally applicable policies and procedures
(payment for the period May 11, 2005 through June 8, 2005 shall be treated as
vacation pay and shall exhaust Stroup’s accrued vacation entitlement);



  (b)   Except as expressly modified by this Paragraph 3, compensation and
benefits to which Stroup is otherwise entitled under the Severance Agreement in
accordance with the terms of the Severance Agreement. For purposes hereof, the
Company acknowledges and agrees that Stroup shall be considered to have been
involuntarily terminated Without Cause prior to a Change in Control or
Executive’s Retirement Date, and Stroup shall be due, except as expressly
modified by this Paragraph 3, all payments and benefits set forth in Paragraph 5
of the Severance Agreement. The parties agree that Stroup will be paid
$1,488,375 under Paragraph 5(a) of the Severance Agreement, that Stroup has
elected to receive the present value of the payments provided pursuant to
Paragraph 5(b) of the Severance Agreement in the form of a single cash payment
calculated in accordance with Paragraph 3(d) of the Severance Agreement in the
amount of

2



--------------------------------------------------------------------------------



 



      $1,293,298, that the payments described in Paragraph 3(a) hereof satisfy
the obligations described in Paragraph 5(c) of the Severance Agreement and that
Stroup agrees to accept in full satisfaction of the Company’s obligations under
Paragraph 5(d) of the Severance Agreement a single cash payment in the amount of
$115,830. While it is not obligated to make any payment under Paragraph 5(d) of
the Severance Agreement at this time, the Company agrees to pay Stroup $115,830
within thirty (30) days after the Effective Date;



  (c)   Possession of the Company automobile used by Stroup in connection with
his employment together with insurance coverage on said automobile through the
date of conveyance and conveyance of title to said automobile promptly following
the Effective Date of this Agreement in accordance with Paragraph 5(e) of the
Severance Agreement;     (d)   In lieu of the cash payment described in
Paragraph 5(f) of the Severance Agreement, the Company will make a single cash
payment in the amount of $226,171, which the parties agree represents the Value
of Stroup’s unvested stock options, and will extend the time for the exercise of
his vested stock options as provided in Paragraph 7 below;     (e)   Coverage
under the Company’s Group Medical Benefits Plan in accordance with Paragraph
5(g) of the Severance Agreement (including the right to elect optional coverages
at his expense) until the earlier of (a) the date Stroup becomes eligible for
comparable coverage under another employer’s plan (the determination of whether
the coverage is “comparable” shall be made by Stroup in his sole discretion),
(b) his death or (c) July 12, 2011;     (f)   Stroup has participated in various
Company sponsored benefit plans including the Deferred Compensation,
Profit-Sharing Retirement, 401(k), Employee Stock Purchase and Incentive Equity
plans. All of Stroup’s vested interests in any benefit plan in which he had
vested interests as of the Termination Date shall be paid when and as provided
in, and otherwise subject to, the terms, provisions and conditions of the
applicable plans, and nothing in this Agreement shall modify or override the
terms, provisions or conditions of those plans;     (g)   In lieu of the
benefits to be provided in Paragraphs 5(h) and (k) of the Severance Agreement,
the Company agrees to pay, and Stroup agrees to accept, the agreed cash value of
the outplacement benefits in the amount of $69,451 plus reimbursement of
expenses, subject to a ceiling amount of $5,000, incurred by Stroup for legal
services in connection with the termination of his employment.

     4.     Termination of the Compensation and Benefits Assurance Agreement and
All Other Benefits Not Specified in this Agreement. On November 7, 1997, Stroup
and the

3



--------------------------------------------------------------------------------



 



Company entered into a Compensation and Benefits Assurance Agreement that was
intended to provide Stroup with certain compensation and benefits in the event
of the termination of his employment under certain specified circumstances in
connection with a Change in Control, as defined in the Compensation and Benefits
Assurance Agreement. It is agreed that this Agreement is not being entered into
in connection with a Change in Control, that Stroup is not entitled to receive
any compensation or benefits under the Compensation and Benefits Assurance
Agreement, that the Compensation and Benefits Assurance Agreement is hereby
terminated and that neither party has any further rights and obligations
thereunder. The Company and Stroup acknowledge and agree that all other benefits
and perquisites related to or resulting from Stroup’s employment and positions
with the Company and its Affiliates, which are not described and provided for in
this Agreement, terminate on the Effective Date, and that the Company has no
further obligations with respect thereto.

     5.     Confidential Information and Company Property. Stroup acknowledges
that by reason of Stroup’s employment by the Company, Stroup has had access to
certain Company “Trade Secrets” (as defined in the North Carolina Trade Secrets
Protection Act, N.C.G.S. §66-152) and confidential product formulations
(collectively “Confidential Information”). Stroup agrees that he shall not
directly or indirectly use, reveal, disclose or remove from the Company’s
premises Confidential Information or material containing Confidential
Information, without the prior written consent of the Company. In addition,
Stroup represents that except for the computer used by Stroup during his
employment which the Company has transferred to him and any gifts from the
Company received during his employment, he has returned to the Company all
property of the Company which was in his possession. The Company is not
currently aware of any property belonging to the Company which he has not
returned.

     6.     Employment Taxes and Withholdings. Stroup acknowledges and agrees
that the Company shall withhold from the payments and benefits described in this
Agreement all taxes, including income and employment taxes, required to be so
deducted or withheld under applicable law.

     7.     Extension of Stock Options. Notwithstanding any provisions to the
contrary in any Nonqualified Stock Option Agreement between the Company and
Stroup, Stroup shall be permitted to exercise, at any time between June 8, 2005
and the close of business on June 8, 2007, any stock option which became
exercisable prior to June 8, 2005. Any sales of the Company’s Common Stock
pursuant to the exercise of the options, which occurs on or before December 31,
2005, shall be conducted in accordance with the Company’s Insider Trading
Policy.

     8.     Confidentiality of this Agreement; Employment Reference. Stroup
shall not at any time, directly or indirectly, discuss with or disclose to
anyone (other than to members of his immediate family, his attorney, certain
personal advisors with whom he consulted prior to the Effective Date, his tax
advisors and the appropriate taxing authorities or as otherwise required by law,
hereinafter “Qualified Persons”) the terms of this Agreement, including the
amounts payable hereunder. Stroup agrees that he will generally avoid
discussions with anyone other than Qualified Persons about the circumstances
surrounding the termination of his employment, but the parties acknowledge that
Stroup is free to discuss all aspects of his employment, including the
termination of his employment, with prospective employers and others who may

4



--------------------------------------------------------------------------------



 



assist him in locating other suitable employment. Stroup further agrees that for
a period of two years from the Effective Date, he will refrain from making
derogatory comments about the Company or its agents or affiliates to the
Company’s customers, suppliers or employees. The Company agrees that for a
period of two years from the Effective Date, the Company and its officers will
likewise refrain from making derogatory comments about Stroup to the Company’s
customers, suppliers or employees. The Company further agrees that if any person
makes inquiry concerning Stroup, the Company will advise such person only as to
the dates of Stroup’s employment with the Company and the positions held. Both
Stroup and the Company have the right to respond truthfully to public statements
or publicly reported statements about either of them.

     9.     Release of the Company. Stroup, on behalf of himself and his heirs,
personal representatives, successors and assigns, hereby releases and forever
discharges the Company and its Affiliates, and each and every one of their
respective present and former shareholders, directors, officers, employees and
agents, and each of their respective successors and assigns, from and against
any and all claims, demands, actions, causes of action, damages, costs and
expenses, including without limitation all “Employment-Related Claims,” which
Stroup now has or may have by reason of any thing occurring, done or omitted to
be done to the date of this Agreement; provided, however, this release shall not
apply to any claims that Stroup may have for the payments or benefits expressly
provided for Stroup or otherwise specifically referred to in this Agreement. For
purposes of this Agreement, “Employment-Related Claims” means all rights and
claims Stroup has or may have:



  (i)   related to his employment by or status as an employee of the Company or
any of its Affiliates or the termination of that employment or status or to any
employment practices and policies of the Company, or its Affiliates; or     (ii)
  under the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”).

     10.     Special ADEA Waiver Acknowledgements. STROUP ACKNOWLEDGES AND
AGREES THAT HE HAS READ THIS AGREEMENT IN ITS ENTIRETY AND THAT THIS AGREEMENT
CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING RIGHTS AND
CLAIMS ARISING UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED (“ADEA”). STROUP FURTHER ACKNOWLEDGES AND AGREES THAT:



  (a)   THIS AGREEMENT DOES NOT RELEASE, WAIVE OR DISCHARGE ANY RIGHTS OR CLAIMS
THAT MAY ARISE AFTER THE DATE OF THIS AGREEMENT;     (b)   HE IS ENTERING INTO
THIS AGREEMENT AND RELEASING, WAIVING AND DISCHARGING RIGHTS OR CLAIMS ONLY IN
EXCHANGE FOR CONSIDERATION THAT HE IS NOT ALREADY ENTITLED TO RECEIVE;

5



--------------------------------------------------------------------------------



 



  (c)   HE HAS BEEN ADVISED, AND IS BEING ADVISED IN THIS AGREEMENT, TO CONSULT
WITH AN ATTORNEY BEFORE EXECUTING THIS AGREEMENT;     (d)   HE HAS BEEN ADVISED,
AND IS BEING ADVISED IN THIS AGREEMENT, THAT HE HAS UP TO TWENTY-ONE DAYS
(21) DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT AND THAT IF HE EXECUTES THIS
AGREEMENT PRIOR TO THE EXPIRATION OF THE TWENTY-ONE (21) DAY PERIOD, THEN HE
EXPRESSLY WAIVES HIS RIGHTS WITH RESPECT TO THE REMAINING TIME, AND THAT THE
AGREEMENT WILL BECOME EFFECTIVE THE EIGHTH DAY AFTER HE SIGNS IT AS REFERENCED
IN PARAGRAPH 10(e) BELOW; AND     (e)   HE IS AWARE THAT HE MAY REVOKE THIS
AGREEMENT AT ANY TIME WITHIN SEVEN (7) DAYS AFTER THE DAY HE SIGNS THIS
AGREEMENT AND THAT THIS AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE EIGHTH DAY AFTER THE DATE THIS AGREEMENT IS SIGNED, ON WHICH DAY, THE
EFFECTIVE DATE, THIS AGREEMENT WILL AUTOMATICALLY BECOME EFFECTIVE UNLESS
PREVIOUSLY REVOKED WITHIN THAT SEVEN-DAY PERIOD. HE IS ALSO AWARE THAT TO AFFECT
A REVOCATION, HE MAY, WITHIN THE SEVEN-DAY PERIOD DELIVER (OR CAUSE TO BE
DELIVERED) TO THE PRINCIPAL OFFICE OF THE COMPANY NOTICE OF HIS REVOCATION OF
THIS AGREEMENT NO LATER THAN 5:00 P.M. EASTERN TIME ON THE SEVENTH (7TH) DAY
FOLLOWING HIS EXECUTION OF THIS AGREEMENT.

     11.     Applicable Law. This Agreement is made and executed with the
intention that the construction, interpretation and validity hereof shall be
determined in accordance with and governed by the laws of the State of North
Carolina.

     12.     Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns. This Agreement shall be
binding upon and inure to the benefit of Stroup, his heirs, executors and
administrators.

     13.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
cancels all prior or contemporaneous oral or written agreements and
understandings between them with respect to the subject matter hereof.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized officer, and Stroup has hereunto set his hand and seal, all
as of the day and year first above written.

      [CORPORATE SEAL]   LANCE, INC.     By s/ Earl D. Leake     
     Earl D. Leake
     Vice President

            /s/ Paul A. Stroup, III               [SEAL]            Paul A.
Stroup, III           

7